Citation Nr: 0321012	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation on 
residuals of pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey (NJ), that denied the veteran's claim 
for an increased (compensable) evaluation on residuals of 
pulmonary tuberculosis.  The veteran has perfected a timely 
appeal.

It is noted that a Travel Board hearing was held at the RO in 
November 1999.  This claim was remanded by the Board for 
additional development in January 2000 and, in May 2002, it 
was returned to the Board.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board observes that, to date, neither the veteran nor his 
service representative has been issued any sort of 
notification of the VCAA and the effect that it had on his 
claim.  The Board points out that the veteran's claims folder 
was returned to the Board in May 2002, more than 2 years 
after the VCAA was enacted.  Therefore, on remand, the RO 
should inform the veteran and his representative of the VCAA 
and its duty to notify and duty to assist provisions with 
regard to his claim.

It is also noted that, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002), the Board undertook additional 
development of the veteran's currently appealed claim.  
Specifically, in December 2002, the Board notified the 
veteran and his service representative that the veteran's VA 
treatment records from September 1988 to the present had been 
requested from the VA Medical Center in East Orange, NJ, and 
the VA Outpatient Clinic in Brick, NJ.  They also were 
notified that the veteran was being scheduled for VA 
examination.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
the "Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  As such, although the Board has obtained additional 
VA treatment records for the veteran and also has obtained 
the report of his January 2003 VA pulmonary tuberculosis 
examination, in light of the Federal Circuit's decision, this 
case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an increased 
(compensable) evaluation on pulmonary 
tuberculosis.  The letter also should 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claim of entitlement to an increased 
(compensable) evaluation on pulmonary 
tuberculosis.  This claim must be 
evaluated in light of all of the evidence 
of record, including the evidence 
received since the November 2000 
supplemental statement of the case.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


